 In 'the Matter of POTOSI TIE & LUMBER COMPANY,EMPLOYERandINTERNATIONAL BROTIIERIIOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICASLOCAL' 415, AFL,PETITIONERIn the Matterof W. J. SMITHWOODPRESERVINGCOMPANY,EMPLOYERandINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CIAUFFEURS,WAREHOUSEMEN AND HELPERSOFAMERICA,LOCAL415,AFL,PETITIONERCases Nos. 16-R-1972 and 16-R-2033, respectively.-Decided .April05, 1947Messrs. Ralph W. MaloneandWilliam Summerville,of Dallas,Tex., andMr. M. A. Dickey,'ofDenison, Tex., for Potosi.Messrs. R. W. StoddardandW. J. Smith,of Denison, Tex., forSmith.Mr. John E. Torbett,,ofMessrs. H. K. Steeleand P.P. Barnes,of Denison, Tex., andMr.A. J. Pickett,of St. Louis, Mo., for the Intervenor.Mr. Stanley Segal,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing in thesecases washeld at Sherman, Texas, on January 7, 1947, before GlennL.'Moller, hearing officer.The' hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS O FACTI.THE BUSINESS OF THE EMPLOYERS-W. J. Smith Wood Preserving Company, herein called Smith, is aTexas corporation with its office and plant in Denison, Texas, whereit is engaged in purchasing, creosoting, and selling ties, poles, andlumber.Smith annually purchases raw materials valued in excess of73 N. L. R. B., No. 114.590 POTOSI TIE & LUMBER COMPANY591$500,000, of wh'h approximately 50 percent is shipped to its plantfrom points outside the State of Texas. It annually sells productsvalued in excess of $750,000, of which approximately 40 percent isshipped out of the State.-Potosi Tie Sc Lumber Company, herein called Potosi, is a Missouricorporation with its principal office in St. Louis, Missouri. 'Potosi is'engaged in' purchasing and selling untreated and treated lumber,principally railroad ties and telegraph and telephone poles.Potosipurchases treating services from other companies located in Denison,Texas; East St. Louis, Illinois; Madison, Illinois,; and Granite City,Illinois.Only Potosi's operations at Denison,-Texas, are involved inthis proceeding.Potosi annually purchases for its operations at Deni-son, Texas, raw materials valued in excess of $150;000, of which ap-proximately 2.4-percent is shipped- from points outside'the State ofTexas.. It annually sells from its Denison operations products valuedin excess of $300,000, of which approximately 5 percent is shipped outof the State.Practically all Potosi's sales within the State are to,railroad and public -utility companies.Each of the Employers admit, and we find, that it is engaged incommerce within the meaning of the National Labor Relations Act.If.TILE ORGAN IZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor,claiming to represent employees of the -Em-ployer.International Hod Carriers,Building andCommonLaborers Union'of America-CreosoteWorkers,Local No. 1281,herein called the In-tervenor,is a labor organization,affiliated with the.American Fed-eration of.Labor, claiming to represent employees of-the Employer.111.TILE QUESTIONS CONCERNING REPRESENTATIONSmith and Potosi refuse to recognize the Petitioner as the exclu-sive bargaining representative of employees of the Employers untilthe Petitioner has been certified by the Board in an appropriate unitor units.-The Intervenor contends that the Board has no jurisdiction in this .proceeding on the ground that the employees involved are within thejurisdiction of the Railway Labor Act because the land, buildings, andother property used by Smith is leased from Missouri-Kansas-TexasRailroad Company, herein called Railroad. In 1929, Smith leasedthe property from Railroad for a period of 5 years with an option ofrenewal which it has exercised continuously: - Smith is a separate cor-poration and in no way connected with Railroad. It treats ties for73992G-47-vol 73-39 592DECISIONS OF NATIONAL LABOR RELATIONS' BOARDRailroad as well as for other companies. There is no evidence in therecord that indicates that Railroad controls directly or indirectlyeither the operations or the employees of Smith.We find that theemployees involved are not covered by the Railway Labor Act.'The Intervenor also apparently asserts that an existing collectivebargaining agreement with Smith is a bar to a current determinationof representatives.The Intervenor and Smith executed a collectivebargaining agreement effective January 1, 1942, to continue untilJuly 1, 1942.Subsequently, the parties signed an addendum effectiveAugust 1, 1942, which, among other things, extended the contract "fora period of six (6) months . . . and thereafter until a thirty (30)day written notice" is served by either party signifying an intent toalter its provisions.Thereafter, the parties executed other addenda,the last one dated August 17, 1945.None of the additional addendaaltered the termination provisions contained in the August 1, 1942,addendum.Neither contracting party has served notice of a desireto alter this agreement. In view of the fact that the contract is.terminable at will, we find that it does not constitute a bar to a presentdetermination of representatives 2The Intervenor further contends that the authorization cairds sub-mitted by the Petitioner became null and void when the Intervenorsubsequently secured from a majority of employees powers of attorneyempowering it to act for the employees in bargaining negotiations.We have repeatedly pointed out that the interest showing of a peti-tioning labor organization serves only an administrative purpose and,.therefore, is not subject to attack by an opposing party.3The Intervenor finally contends that the petition should be dismissedbecause both labor organizations involved are affiliated with theAmerican Federation of Labor.We find no merit in this contentioninasmuch as it appears that the dispute cannot be resolved effectivelywithout resort to the administrative processes of the Board.We find that questions affecting commerce have arisen concerningthe representation of employees of Smith and Potosi within the mean-ing of Section 9 (c), and Section 2-(6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Petitioner filed separate petitions seeking:1.A unit at Smith of all production and maintenance employees,including assistant treating engineers, subforemen, general inspector,'SeeRailw iy Labor Act,Sec. 151, 45 U"S C '§ 1512SeeMatter of UnitedBrassand Aluminum Manufacturing Company,66 N L. R B.579 .Matter of Lennox Furnace Company,60 N L R. B 580.SeeMatter of 0 D Jennings & Company,68 N. L R B. 516 ;Matter of General ElectricX-Ray Corporation, 67N L R B 997. POTOSI TIE& LUMBER COMPANY593firemen, doormen, iron and truck laborers, crane engineers and helpers;dinkey engineers afid helpers, watchmen, framers, chemists, inspectors,blacksmiths and helpers, checkers, stock straighteners, car to yard,yard to train, and tram to car employees, but excluding office andclerical employees, auditor, treating engineer, yard foreman, adzerforeman, and all other supervisory employees.2.A unit at Potosi of all production and maintenance employeesincluding checkers, but excluding office and clerical employees andall supervisory employees.The Intervenor and the Employers contend that there should beonly one unit embracing the employees of both Smith and Potosi.There is also some question as to the inclusion or exclusion of thegeneral inspector, the assistant treating engineers and the checkers.Potosi is one of Smith's principal customers.Potosi has alwaysused the premises of Smith to carry on its operations. Before August1945, Potosi had employed only a crew of farmers to trim incominglogs and ties and ready them for treatment by Smith. All other serv-ices in connection with the handling of the logs and ties were per-formed by Smith. In August 1945, Potosi took over from Smith thehandling job, including loading and unloading railroad cars, stackingpoles and ties and moving lumber to and from the creosoting cylinders.Smith continued to do the treating work. Smith has transferred sev-eral of its employees to Potosi and has also permitted the latter to useits equipment.Potosi also uses one of its own cranes.Potosi and Smith are separate corporations without any elementsof common control.The operations of the two companies, includingsupervision, are also separate and distinct.The employees of eachcompany are-clearly identifiable ;here is no intermingling of em-ployees.Interchange of employees is infrequent.When it does occur,the borrowing company pays for the services rendered.As the resultof an oral understanding, Potosi has generally followed the wagepolicies of Smith.However, Potosi is not under any legal obligationto do so.Potosi has nb collective bargaining agreements with eitherthe Petitioner or the Intervenor.As previously indicated, Potosi and Smith are separate corpora-tions.Their relationship to one another has not been such as to war-rant a finding that they constitute a single "employer" within themeaning of Section 2 (2) of the At.Under these circumstances, asingle two-company unit is not appropriate.4Accordingly, we shallestablish the employees of Potosi and Smith in separate units.'SeeCaliforniaState BrewersInstitute,72N. L. R. B. 665 ,Matter of California MetalTrades Association,72 N. L.R. B. 624. 594DECISIONSOF-NATIONAL.LABOR RELATIONS BOARDGeneral inspector of Smith:This employee supervises the activitiesof about 20 to 30 employes engaged in unloading cross ties and movingthem to the treating department.He directs the work through 2 or 3subforemen.The general inspector-has the authority to hire and dis-charge.In the case of a discharge, the discharged employee mayappeal to the president of Smith, as provided in the collective bar-gaining agreement between Smith and the Intervenor.He has beencovered by the current contract between Smith and the Intervenor.We find that the general inspector is a supervisor within the Board'scustomary, definition-. Inasmuch as there is no evidence that it is thecustom in the industry to include supervisors in a rank and file unit,we shall, in accordance with our usual policy, exclude the generalinspector from the unit.Assistant engineers at'Smith:Smith-employs about four assistanttreating engineers.These employees are highly skilled mechanics whoare in charge of the technical treating processes.They direct the work-Of doormen. It does not-appear,that they have the authority to changeor effectively to recommend a change in-'status of doormen.The as-sistant treating engineers have been included in the unit representedby the Intervenor.We find that the assistant treating engineers arenot supervisors within the Board's customary definition and we shallinclude them in the unit.-Checkers:Potosi employs three checkers, each of whom is in chargeof a locomotive crane and a creme- of four helpers. The checkers have,the authority to hire and discharge employees under their supervision.We find that the checkers are supervisors within the Board's customarydefinition,-and we shall exclude then from the unit:We find that each of the followink units, excluding office and cleri-cal employees, yard foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectaction, constitute a unit appropriate for the purposes of collective1.All production and maintenance employees of Smith, includingassistant treating engineers, subforemen, firemen, doormen, iron andtruck drivers, crane engineers and helpers, dinkey engineers and help-ers, watchmen, framers, checkers '5 inspectors, blacksmiths and helpers,chemists, stock straighteners, car-to yard,,-yard to tram, and tram to,car employees, but excluding auditor; treating engineers, and generalinspector.-2.All production and maintenance employees of Potosi,-includingframers, common laborers and crane engineer helpers, but excludingsuperintendent and checkers.The checkers at Smith coricededly have no supervisory authority POTOSI TIE& LUMBER COMPANY.DIRECTION OF ELECTIONS s595As part of the investigation to ascertain representatives for the pur-poses of collective bargaining withW. J. Smith Wood PreservingCompany and Potosi Tie & Lumber Company, Denison, Texas, sepa-rate elections by secret ballot shall be conducted as early_ as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSixteenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Sections 203.55 and 203.56, of National °Labor Relations Board Rules and Regulations-Series 4, among theemployees in the units found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves-in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine in each of the units whether they desire to be represented'by International Brotherhood of Teamsters, Chauffeurs, Warehouse-'men and Helpers of America, Local No. 415, AFL, or by InternationalHod Carriers Building and Common Laborers Union of. Anlerica-'CreosoteWorkers, Local No. 1281, A. F. L., for the purposes of collec-tive bargaining, or by neither.° Any participant in the elections herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have itsnameremoved from the ballot.